       CASE 0:19-cv-01751-MJD-LIB Document 1 Filed 07/02/19 Page 1 of 3



                      THE UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Troy K. Scheffler,                                      Civil Case No. ______________

                          Plaintiff(s),
                                                       NOTICE OF REMOVAL
 vs.

 First National of Nebraska, Inc.,

                         Defendant(s).


TO: THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
    MINNESOTA:

       PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. Sections 1331,

1441(a), and 1446, Defendant First National Nebraska, Inc. a (“Defendant”) hereby

removes the action entitled Troy K. Scheffler, v. First National Nebraska, Inc., before the

Crow Wing County Court, Ninth Judicial District, City of Brainerd, State of Minnesota,

Court File No. n/a (the “Action”), to the United States District Court for the District of

Minnesota on the following grounds:

       1.     On June 12, 2019, Defendant was personally served with a copy of the

Summons and Complaint in the Action.

       2.     Defendant has timely filed this Notice of Removal within 30 days of

receiving service of the Summons and Complaint. See 28 U.S.C. § 1446(b).

       3.     In the Complaint, Plaintiff has brought claims against Defendant under the

Telephone Consumer Protection Act, 47 U.S. § 227(b)(1)(A)(iii) seeking damages of

$7,500.00 for alleged phone calls from Defendant’s automatic dialer after Plaintiff


                                             1
       CASE 0:19-cv-01751-MJD-LIB Document 1 Filed 07/02/19 Page 2 of 3



withdrew consent to call his cellular phone.

       4.      This Court has original jurisdiction over the Action under 28 U.S.C. §§

1331 and 1441 and the Action is removable to this Court by the Defendant pursuant to the

provisions of 28 U.S.C. § 1441(a) and (b) in that it is a civil action arises under the

constitution and laws of the United States.

       5.      This Court is the proper district court for removal because the District

Court, Ninth Judicial District, County of Crow Wing is located within the United States

District Court for the District of Minnesota.

       6.      A true and correct copy of all pleadings served upon Defendant in the

Action, which includes the Summons and Complaint, are attached hereto as Exhibit A.

       7.      Defendant is simultaneously filing a copy of this Notice of Removal of

Action with the state court in the Action. Defendant will serve Plaintiff with copies of this

Notice of Removal and the Notice filed in the Action.

       8.      By virtue of this Notice of Removal of Action and the Notice filed in the

Action, Defendant does not waive its rights to assert any personal jurisdictional defense

or other motions including Rule 12 motions permitted by the Federal Rules of Civil

Procedure.




                                                2
      CASE 0:19-cv-01751-MJD-LIB Document 1 Filed 07/02/19 Page 3 of 3



                                   GOERLITZ LAW, PLLC


Date: July 2, 2019           By:   /s/ Jared M. Goerlitz
                                   Jared M. Goerlitz (#386714)
                                   jgoerlitz@goerlitzlaw.com
                                   P.O. Box 25194
                                   7595 Currell Blvd
                                   St. Paul, MN 55125
                                   Phone: (651) 237-3494
                                   Attorney for Defendant




                                     3
